DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monick (US4,491,203).
Re claim 1, Monick discloses an adjuster system for a disc brake, the adjuster system comprising: a piston (42) for applying an actuating force to a brake pad (16), the piston having a rotatable portion for adjusting a running clearance between a brake disc and the brake pad; a manual rewind apparatus (18) located within the piston and being in a driving engagement with the piston such that when a torque is applied to the manual rewind apparatus, torque is transmitted to the piston; and an overload device 

Re claim 14, Monick discloses an axial bore extending through the piston (42), the manual rewind apparatus (84, 86) being located within the axial bore.  

Re claim 15, Monick discloses wherein the manual rewind apparatus (18) comprises a rotatable shaft (20).  

Re claim 16, Monick discloses a disc brake comprising: a brake disc (Col. 1, line 65); a brake pad (16); and an adjuster system that includes: a piston (42) for applying an actuating force to the brake pad, the piston having a rotatable portion (28) for adjusting a running clearance between the brake disc and the brake pad; a manual rewind apparatus (18) located within the piston and being in a driving engagement with the piston such that when a torque is applied to the manual rewind apparatus, torque is transmitted to the piston; and an overload device (84, 86) arranged between the manual rewind apparatus and the piston; wherein the overload device is configured to interrupt the driving engagement between the manual rewind apparatus and the piston when the torque applied is above a predetermined value.  



Re claim 20, Monick discloses wherein the manual rewind apparatus (20) further comprises a rotatable shaft (18).

Allowable Subject Matter
Claims 2-13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re claims 1, 14-17 and 20, Applicant argues:
Monick teaches wherein element 50 is the piston and the interpretation of element 42 cannot be interpreted as a piston due to the designation of Monick. In claim 1, 
Monick does not teach that element 18 can be interpreted as a “manual rewind apparatus”.  Applicant points to sections in Monick that discuss manual adjustments of the brake.  However, Applicant’s claim requires “a manual rewind apparatus located within the piston and being in a driving engagement with the piston such that when a torque is applied to the manual rewind apparatus, torque is transmitted to the piston”.  The claimed limitations can be interpreted as the release (or rewind) of the brake which is manually controlled by the lever member 12.  See Col. 4, lines 13-25.  Applicant’s arguments with respect to this limitation are more specific than the claim language.
Monick does not disclose or suggest an overload device that is configured to interrupt the driving engagement between the manual rewind apparatus and the piston when the torque is applied above a predetermined value.  Again, Applicant points to the manual adjustments disclosed in Monick.  However, as previously stated, element 18 is interpreted as a “manual rewind apparatus” and elements 84, 86 will slip when the torque exceeds a predetermined value.  See Col. 4, line 60 – Col. 5, line 8.  It is therefore the Examiner’s position Monick anticipates wherein an “overload device” (84, 86) is configured to interrupt the driving engagement between the “manual rewind apparatus” (18) and the piston (42) when the torque applied is above a predetermined value as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:15AM-2:15PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
January 28, 2021